Citation Nr: 0113602	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  95-26 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of left 
elbow dislocation, currently evaluated as 10 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine (neck) condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 15, 1974 to 
November 6, 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
partly from the May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to an evaluation greater than 10 percent for 
residuals of left elbow dislocation.  In June 1998, a hearing 
was held at the RO, before C.W. Symanski, who is the Member 
of the Board rendering the final determination in this claim, 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
2000).  

In September 1998 the Board remanded the claim for an 
increased rating for residuals of left elbow dislocation to 
the RO for further evidentiary development.  The Board also 
referred the veteran's claims to reopen his claims of 
entitlement to service connection for a left shoulder 
disorder and a cervical spine disorder to the RO for 
appropriate action.  Thus, this matter further comes before 
the Board from a December 1999 rating decision in which the 
RO found that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for a cervical spine injury/condition and for left 
shoulder impingement syndrome.  The record reflects that in 
February 2001 the veteran was scheduled for a videoconference 
hearing at the RO, but failed to report for this hearing.

The Board notes that during the pendency of this appeal, the 
veteran has raised several additional claims, including 
entitlement to a temporary total rating for convalescence 
purposes based on his reported shoulder surgery in February 
1999, entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability, and entitlement to service connection for post-
traumatic stress disorder (PTSD), diabetes, right wrist 
disorder, a knee disorder, a back disorder, and carpal tunnel 
syndrome of the left hand.  The record reflects that the RO 
has addressed some of these matters.  These claims, however, 
are all referred to the RO in light of the Veterans Claims 
Assistance Act of 2000, which the President signed into law 
November 9, 2000, and which redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for an increased rating 
has been obtained by the RO. 

2.  The veteran's service-connected residuals of left elbow 
dislocation are manifested by complaints of pain on use, and 
objective evidence of tenderness on palpation, and slight 
limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals of left elbow dislocation have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5206, 5207, 5208 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a letter dated in October 1993, the veteran reported that 
while he was in the Marine Corps he dislocated his left elbow 
and claimed that military doctors had to dislocate the elbow 
four times before they could get it into proper place for a 
cast.  In this letter, the veteran essentially requested an 
increased rating for his service-connected left elbow 
disability.

In a letter dated in April 1994, the RO requested that the 
veteran provide information pertaining to any recent 
treatment he received for any claimed disability.  

In a statement dated in April 1994, the veteran reported that 
he had last been treated at the VA Hospital in Salisbury.  He 
also reported having progressively worse pain, swelling, 
numbness, and tingling in the left arm and elbow.  

The record reflects that the RO requested all treatment 
records for the veteran for the past year from the Salisbury 
VA Medical Center (VAMC).  In May 1995 the Salisbury VAMC 
responded that all available records were attached and that 
the veteran may have records at the "VA OPC, W-S".  The only 
treatment record available from the Salisbury VAMC was a 
treatment record dated in February 1994 showing that the 
veteran was seen for complaints of pain in the left elbow for 
the past year, which he claimed was getting worse.  He 
reported that the pain was worse when lifting.  It was noted 
that he had a history of left elbow dislocation since 1974.  
Objective examination showed that movement was restricted in 
the left elbow, and there was no motor or sensory deficit or 
localized swelling.  The diagnostic impression was post-
traumatic arthritis of the left arm and forearm. 

On VA examination in November 1994 the veteran reported that 
he was totally disabled, largely due to back injuries which 
were not incurred in service.  He reported that his left 
elbow was injured when a mine exploded in Vietnam and another 
soldier was thrown on him, and he reported having trouble 
with his left elbow since that time.  He also complained of 
discomfort in the left shoulder and pain radiating into his 
forearm and hand intermittently, which included tingling and 
numbness, but he had none of these symptoms at the time of 
the examination.  Objective examination of the left elbow 
showed no deformity or swelling, and there was slight 
tenderness to palpation.  Flexion was limited by 5 degrees, 
and extension, pronation and supination were within normal 
limits.  The diagnosis was history of left elbow injury, 
"mildly symptomatic".  An x-ray of the left elbow showed a 
bone fragment in the region of the ulna which could be 
residual from an old trauma.  The rest of the bones of the 
elbow were found to be intact and unremarkable, and the joint 
space was found to be anatomical.  

In a December 1994 statement, the veteran reported that he 
had treatment records at the Asheville VAMC, the Salisbury 
VAMC, and the Winston Salem VAMC which supported his claim.

By May 1995 rating decision, the RO denied a rating in excess 
of 10 percent for a left elbow condition.

In August 1995 the RO requested all records from the 
Asheville VAMC from January 1993 to the present.  Received 
from the Asheville VAMC were treatment records dated from 
August 1994 through August 1995, showing that the veteran was 
treated primarily for neck and shoulder pain.  In August 
1994, examination showed that the veteran had full range of 
motion of the left elbow, without crepitus, and no Tinel's 
sign was elicited at the elbow.  An x-ray of the left elbow, 
dated in August 1994, showed small periarticular fragments 
probably due to an old injury, and no arthritic changes were 
evident.  In an EMG report dated in December 1994, the 
veteran reported he sustained a left elbow dislocation when 
he fell on his left wrist, when a mine exploded.  He reported 
that he had three or more redislocations of the elbow since 
then.  Examination showed there was a negative Tinel's sign 
at the elbow for the ulnar nerves.  The conclusions included 
that there was no electrical evidence of median or ulnar 
nerve compression neuropathy.  

Additional treatment record received from the Asheville VAMC 
included an x-ray of the left elbow dated in March 1995 which 
showed mild degenerative changes of the left elbow, and 
possible post-traumatic ossification of the medial collateral 
ligament.  In June 1995 the veteran reported having left 
upper extremity paresthesias and reported that his pain in 
the left shoulder was worse than the neck or elbow.  The 
assessment was that he had left upper extremity paresthesias 
with no evidence of cervical radiculopathy on examination or 
evidence of pathology on MRI.  It was noted that the EMG/NCV 
changes were probably secondary to traction injury to the 
left upper extremity, the elbow dislocation, in 1974, since 
those symptoms had been present since then and essentially 
had not changed.  

In October 1995 the RO requested complete treatment records 
dating back to January 1995 from the Salisbury VAMC, and 
received in response a duplicate treatment record dated in 
February 1994, which had already been associated with the 
claims file.

In October 1995 the RO requested complete treatment records 
dating back to January 1994 from the Winston-Salem VAMC.  In 
October 1995 the Winston-Salem VAMC responded that there were 
no treatment notes in the outpatient center records and that 
the veteran had never been treated in the outpatient center.  
There was also a notation of "Admin file only".  

On VA examination in January 1996, the veteran reported that 
since his left elbow dislocation in 1974 he had "limited 
deranged motion" as well as numbness and paresthesias 
involving the entire left hand.  Objective examination showed 
that the veteran had full extension of the left elbow, and 
flexion to 130 degrees.  He had normal pronation and 
supination with pain in the radial joint line and minimal 
crepitation.  He had no gross instability with varus or 
valgus stress, no evidence of cubitus valgus deformity.  X-
rays of the left elbow were reported to not show evidence of 
degenerative joint disease, but did show soft tissue 
calcifications.  The diagnosis was status post left elbow 
dislocation, 1974, treated with closed reduction with 
slightly limited flexion, and there was no evidence of gross 
instability.

A VA x-ray of the left elbow dated in February 1996 showed a 
soft tissue dystrophic ossification over the medial condyle 
that could be related to previous trauma.  No acute bony 
change was seen, the cartilage spaces were found to be mildly 
narrowed, and no effusion was seen.  

On a VA examination in November 1996 it was noted that the 
veteran was right handed, and that he was "presently disabled 
because of back surgery".  He reportedly worked in 
construction until his back injury necessitated his 
disability.  He claimed that his left elbow "hurt him a great 
deal" especially on long drives.  He also reported that rainy 
and cold weather made his elbow much worse, and that on the 
day of the examination his elbow was probably about as bad as 
it ever got.  Examination of the left elbow showed no obvious 
swelling or deformity, and on manipulation it was noted that 
the veteran had some pain over the medial epicondyle which 
was found to be "probably secondary to some ossification over 
the area, secondary to his previous trauma".  He had full 
extension of the elbow and flexion to 145 degrees.  He had 
pronation from 0 to 80 degrees, and supination from 0 to 75 
degrees.  An x-ray showed mild degenerative changes in the 
left elbow.  The diagnosis was post status dislocation of the 
left elbow with dystrophic ossification over the medial 
epicondyle and limited motion.  The VA examiner noted that in 
accordance with the Deluca ruling, the veteran should not 
have additional limits on functional ability during flare 
ups, as his elbow was apparently about as bad as it ever got.  
It was also noted that the veteran did not show weakened 
movement or excessive fatigability or incoordination on 
examination.

In October 1996, the RO requested from Asheville VAMC 
complete treatment records for the veteran dated from August 
1995 to the present.  Received in December 1996 were 
duplicate records from the Asheville VAMC, dated from June 
1995 through August 1996, which had already been considered 
by the RO.  

In June 1998 the veteran testified at a hearing at the RO, 
before the undersigned Member of the Board.  The veteran 
described the incident in service where he injured his left 
elbow.  He testified that he last worked in 1983, right 
before he had back surgery.  He claimed that his left arm 
affected his occupation and that because of his left arm he 
could not do what he did previously.  He claimed if he picked 
up a gallon of milk, he felt like his arm was coming apart, 
and he claimed he could not straighten his arm out.  He took 
regular pain medication, including Ibuprofen, and anti-
inflammatory medication, as well as other medication for his 
arthritis.  He reported having pains in his arm all the time, 
no matter how he lay, and reported that it felt like someone 
took a knife inside his arm muscles at night, and that this 
would wake him up.  He reported using Ben Gay, Mineral Ice, 
and a moist heating pad, but it did no good.  When asked how 
his left elbow was bothering him, the veteran testified that 
if he was driving down the road, the underside of his arm 
would go numb, his arm would swell, and there was pain, like 
ripping muscles out.  He claimed that when he picked up 
anything, it felt like his joints were pulling apart.  He 
reported having constant pain, even from his elbow along the 
underside of his arm.  

In June 1998 the veteran further testified that he never had 
any relief from the pain in his left elbow and arm, and that 
he was able to use his left arm "very little" and not as good 
as he used to be able to use it.  He reported that in the 
work he used to do, he could drive a hammer just as good with 
his left hand as his right hand, but now he could hardly hold 
a hammer to drive a nail.  He claimed he was not able to 
drive far using his left elbow and arm because of the feeling 
of twisting inside and the pain in the muscle and bone.  He 
testified that he could not elevate his arm above shoulder 
level.

In September 1998, the Board remanded this matter to the RO 
for further evidentiary development, to include scheduling 
the veteran for a VA orthopedic examination, pursuant to the 
mandates of Deluca v. Brown, 8 Vet. App. 202.

In a letter dated in September 1998, the RO requested that 
the veteran provide the names of all medical providers who 
had treated him for his service-connected left-elbow 
disability since 1996.  

In a statement dated in October 1998 the veteran reported 
receiving treatment for his various disabilities at the 
VAMC's in Salisbury, Winston Salem, Durham, and Asheville.  
He also reported receiving treatment from Dr. Ward at the 
Miller Clinic.  Along with this statement, the veteran 
submitted an Authorization for Release of Information, citing 
treatment at the Asheville VAMC and the Winston Salem VAMC 
from November 1975 to 1998 for the left elbow injury and the 
shoulder injury, at the Durham VAMC on December 28, 1998 for 
the left elbow and shoulder, and the right shoulder, at the 
Salisbury VAMC in May or June 1997 for the left elbow and 
shoulder, and the right shoulder, and at the Miller Clinic, 
with Dr. Ward, on October 12, 1998 for the left elbow and 
shoulder, the neck, and the right shoulder.  He also cited 
the names of several VA physicians from whom he received 
treatment.

In a letter received in November 1998, the veteran reported 
the names of two other doctors, "First Charlotte Physicians", 
Dr. Schultz and Dr. Mehta.  

In November 1998 the RO requested from the Durham VAMC, all 
treatment reports related to the veteran's left elbow 
disability since January 1996, to include any treatment on 
December 28, 1998.  Received in November 1998 was one record 
dated in September 1998 showing that the veteran was referred 
to orthopedics at the Durham VAMC for a consultation.  It was 
noted that he had been treated at Asheville VAMC for his left 
elbow and shoulder and he requested a second opinion.  It was 
noted that the veteran did not think Asheville VAMC was 
helping him, so he requested treatment at the Durham facility 
for left shoulder pain.  

In response to the RO's request for treatment records related 
to the veteran's left elbow disability, in January 1999 the 
Winston-Salem VAMC responded that the veteran had never been 
treated at their OPC Clinic.  

In March 1999 the RO requested from the Durham VAMC all 
treatment reports for the veteran since September 22, 1998.  
Received from the Durham VAMC were treatment records dated 
from December 1998 through March 1999 showing that the 
veteran was treated primarily for left shoulder pain.  In 
December 1998 he also complained of pain with elbow flexion.

In a letter dated in November 1998, Kirkwood T. Schultz, 
M.D., a First Charlotte Physician, reported that the veteran 
was a "military veteran from Vietnam who suffered multiple 
injures from service", and he continued to suffer from "post 
traumatic stress syndrome".  Dr. Schultz noted that the 
veteran also suffered from hypoglycemia and a major 
depressive disorder.  Dr. Schultz opined that "with these 
disease processes" the veteran was totally disabled.

In a letter dated in October 1998, W. Alan Ward, M.D. 
reported that a review of the veteran's office notes back to 
1985 showed that his left elbow dislocation had never been 
addressed at the Miller Clinic.  Dr. Ward reviewed the 
veteran's past treatment, which primarily involved the left 
shoulder and cervical spine.  It was noted that the veteran 
was involved in a motor vehicle accident in November 1998 and 
at that time complained of neck pain, headaches, and pain 
radiating into the left arm with numbness.  Dr. Ward noted 
that in August 1995, the veteran was tender at the ulnar 
nerve at the elbow and his passive elbow flexion test 
increased symptoms of numbness in the ulnar distribution of 
his left hand.  In September 1998 the veteran reported having 
pain with any use of the left elbow, and that both hands 
would swell.  He reported that his left elbow pain began on 
the medial aspect and radiated to the medial aspect of the 
left humerus, into the left forearm, and into the wrist and 
hand causing throbbing.  Physical examination in October 1998 
showed that his elbow had active range of motion from 0 to 
130 degrees, and there was tenderness on palpation on the 
medial aspect of his elbow at the origin of the flexor 
muscles.  There was irritation on palpation of the ulnar 
nerve, but there was negative Tinel's or subluxation of the 
ulnar nerve at the left elbow.  It was noted that the 
musculature in the forearm was tender on palpation.  Dr. Ward 
noted that the issue to be addressed was entitlement to an 
increased rating for residuals of a left elbow dislocation, 
but on review of the comprehensive notes at the Miller 
Orthopaedic Clinic this issue had never been addressed.  Dr. 
Ward felt that it was not medically feasible to render an 
opinion at that time.  

In response to the RO's request in November 1998 for complete 
treatment reports for the veteran related to his left elbow 
disability since January 1996, in February 1999 the Salisbury 
VAMC indicated that there were no treatment notes there for 
the veteran, but attached to the response were x-ray reports 
dated in 1996, and taken at the Winston-Salem OPC.  The x-ray 
of the left elbow showed no acute bony change and no change 
from a previous study.

On VA examination in May 1999, the veteran reported having 
discomfort since his left elbow dislocation in 1974.  It 
appears that there may be a typographical error in the VA 
examination report, as it was noted that the veteran reported 
that he was aware that his left elbow was "comfortable", to 
some extent all day, even with minor motion almost everyday.  
He reported an aching feeling around the back, inside, and on 
the side of the elbow.  He claimed that if he slept on his 
elbow or rolled over onto that side, his forearm and hand 
would go numb and he would lose whatever grip he had when he 
awoke.  He also reported that if he put his elbow on a car 
door or on a table, this would sometimes give him numbness 
down his forearm to his hand.  He reported having pain in his 
elbow if he lifted as little as a gallon of milk or if he 
flexes his arm to do so.  

Physical examination showed no external deformity of the 
veteran's elbow, arm, forearm, or medially surrounding the 
same.  On palpation there was slight tenderness over the 
medial epicondyle adjacent to the groove of the elbow.  There 
was also tenderness over the strap muscles at the proximal 
portion of the forearm.  On deep palpation there was no 
tenderness in the arm or above the elbow.  On range of motion 
the veteran could fully extend the elbow to 0 degrees, and 
active flexion was to 130 degrees.  The examiner noted that 
no further flexion could be forced without pain.  There was 
pronation to 70 degrees, which was comfortable, and 
supination to 50 degrees with some discomfort at the end of 
supination.  Passive assistance produced discomfort at the 
elbow.  It was noted that the veteran retained good strength 
in the left elbow.  Flexion against resistance was estimated 
as 4/5 compared to the veteran's dominant right side, and 
deep tendon reflexes in the forearm and elbow were intact.  
It was noted that on palpation over the area of the ulnar, he 
exhibited some dullness and discomfort over the forearm to 
the hand, which was not exaggerated when tapping over the 
medial nerve with a hammer.  

On examination, the veteran further reported having some 
decreased sensation into his hand from his elbow, but the VA 
examiner noted that the veteran's feeling was intact to touch 
throughout and appeared to be a clumsy or subjective 
sensation.  It was noted that the veteran had an adequate 
pinch grasp and grasp of the left hand when compared to the 
right.  The VA examiner indicated that none of these 
maneuvers aggravated the veteran's discomfort in his left 
elbow, and were judged to be separate problems.  It was noted 
that on this examination and when reviewing the records, the 
veteran did not sustain weakened movement or have flares of 
the problem with the elbow.  It was also noted that he did 
not have excess fatigue and did not use the elbow enough to 
fatigue it.  The veteran's coordination was found to be 
"excellent" during the examination.  

It was further noted that despite the slight disparity 
between the right and left elbow, the veteran remained quite 
strong in the use of his left elbow.  The veteran reported he 
had discomfort in the left elbow when asked to lift a 
textbook a few inches from the table, which was noted to 
"test flexion against this weight".  It was also noted that 
the discomfort was localized in the forearm to the left 
elbow, but the veteran did not appear to be in any acute 
discomfort.  The diagnosis was dislocation, remote, healed, 
left elbow with residual mild degenerative change, discomfort 
and slight reduction in motion.  It was noted the previous x-
rays had been recorded and were consistent without 
significant change over several years.  These x-rays had 
shown some mild osteophyte formation on the medial aspect of 
the veteran's humeroulnar articulation and a small density 
about the humeral epicondyle interpreted as mild degenerative 
changes.  An x-ray taken in conjunction with the VA 
examination showed small calcified fragments along the medial 
and lateral aspects of the elbow, consistent with the history 
of previous dislocation and remote trauma to the left elbow.

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As noted above, the veteran is right handed.  The record 
reflects that his service-connected left (minor) elbow 
disability is currently rated as 10 percent disabling, 
pursuant to Diagnostic Code 5206.  Under Diagnostic Code 
5206, when flexion of the minor forearm is limited to 100 
degrees, a 10 percent rating is assigned.  A 20 percent 
rating requires limitation of forearm flexion from 70 to 90 
degrees.  A 30 percent rating requires limitation of forearm 
flexion to 55 degrees.  A 40 percent rating requires 
limitation of forearm flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.

The veteran's service-connected left elbow disability may 
also be considered under Diagnostic Code 5003, 5207, or 5208.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 5003. 

Under Diagnostic Code 5207, limitation of extension of the 
minor forearm from 45 to 60 degrees warrants a 10 percent 
rating.  If extension of the minor forearm is limited from 75 
to 90 degrees, a 20 percent rating is warranted.  If 
extension of the minor forearm is limited to 100 degrees, a 
30 percent rating is warranted.  If extension of the minor 
forearm is limited to 110 degrees, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5207.  

Pursuant to Diagnostic Code 5208, a maximum 20 percent rating 
is warranted where the evidence shows that forearm flexion is 
limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  The 
normal range of elbow motion is from 0 degrees of extension 
to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate I.

The Board notes that Diagnostic Codes 5205, 5209 and 5210 are 
not applicable to the instant case as there is no competent 
evidence in the record to show ankylosis of the elbow joint, 
a flail joint impairment or valgus deformity, or nonunion of 
the radius and ulna with flail false joint.  

The Board initially notes that the veteran has consistently 
complained of neck pain, and left shoulder and arm pain, as 
well as numbness and tingling.  The veteran claims that these 
symptoms are related to the same incident where he dislocated 
his left elbow.  Those claims (and symptoms) will, however, 
only be discussed in the Remand below, as this analysis will 
focus solely on the veteran's orthopedic pathology and 
complaints related to his service-connected left elbow, as 
the medical evidence has not linked the veteran's 
neurological complaints to his service-connected left elbow.

In that regard, the Board notes that the veteran has 
complained of constant left elbow pain, that is worse on use 
of the left elbow, specifically when lifting things, and he 
has complained of limitation of left elbow motion.  
Objectively, however, the clinical findings related to the 
veteran's left elbow have been minimal.  On VA examination in 
November 1994, the veteran's left elbow flexion was limited 
by 5 degrees, and extension, pronation and supination were 
within normal limits.  The diagnosis was history of left 
elbow injury, "mildly symptomatic".  On VA examination in 
January 1996 the veteran had full extension of the left 
elbow, flexion to 130 degrees, and normal pronation and 
supination, with pain in the radial joint line and minimal 
crepitation.  On a VA examination in November 1996, on 
manipulation it was noted that the veteran had pain over the 
medial epicondyle, and had full extension of the elbow and 
flexion to 145 degrees.  He had pronation from 0 to 80 
degrees and supination from 0 to 75 degrees.  On VA 
examination in 1999, on palpation there was slight tenderness 
over the medial epicondyle adjacent to the groove of the 
elbow and tenderness over the strap muscles at the proximal 
portion of the forearm.  The veteran could fully extend the 
elbow to 0 degrees and active flexion was to 130 degrees.  No 
further flexion could be forced without pain.  There was 
pronation to 70 degrees, which was comfortable, and 
supination to 50 degrees with some discomfort at the end of 
supination.  It was noted that he retained good strength in 
the left elbow.  Entitlement to a higher, 20 percent rating 
requires a showing of limitation of forearm flexion from 70 
to 90 degrees, extension of the minor forearm is limited from 
75 to 90 degrees, or forearm flexion limited to 100 degrees 
and extension limited to 45 degrees, none of which has been 
shown by the evidence of record.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207, 5208.  

As noted above, in DeLuca, the Court held that the factors 
set forth in 38 C.F.R. §§ 4.40, 4.45 are for consideration in 
determining the extent of functional impairment associated 
with disabilities of the musculoskeletal system.  DeLuca, 8 
Vet. App. 202, 206 (1995).  On VA examination in November 
1996, the VA examiner noted that in accordance with the 
Deluca ruling, the veteran should not have additional limits 
on functional ability during flare ups, as his elbow was 
apparently about as bad as it ever got.  It was also noted 
that the veteran did not show weakened movement or excessive 
fatigability or incoordination on examination.  On VA 
examination in 1999 it was noted that he did not have excess 
fatigue and did not use the elbow enough to fatigue it.  The 
veteran's coordination was found to be "excellent" during the 
examination.  It was also noted that on the VA examination 
and when reviewing the records, the veteran did not sustain 
weakened movement or have flares of the problem with the 
elbow.  Thus, even with consideration of the veteran's 
"functional loss" due to his disability, which includes his 
complaints of pain, decreased range of motion, and pain on 
use, the Board finds that the veteran's functional impairment 
due to his left elbow disability is minimal and consistent 
with no more than flexion of the forearm limited to 100 
degrees and extension of the forearm limited from 45 to 60 
degrees.  Accordingly, a rating in excess of 10 percent for 
the service-connected left elbow disability is not warranted.

Applicability of the Veterans Claims Assistance Act

As noted in the introduction, there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran has been 
notified in the May 1995 rating decision, the July 1995 
statement of the case, and subsequent supplemental statements 
of the case in March 1996, January 1997, December 1999, and 
August 2000, of what would be necessary, evidentiary wise, 
for the assignment of a 20 percent rating for his service-
connected left elbow disability.

Additionally, the veteran was notified in letters from the 
RO, dated in April 1994 and in September 1998, of the need to 
provide information pertaining to recent treatment for his 
service-connected left elbow disability.  The Board therefore 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statements of the 
case, and the RO's letter sent to the veteran adequately 
informed the veteran of the information and evidence needed 
to substantiate this claim, and complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Throughout the pendency of this appeal, the 
veteran has cited numerous sources of treatment for his 
service-connected left elbow disability, including at VAMC's 
in Salisbury, Asheville, Winston-Salem, and Durham.  The 
record reflects that the RO has diligently, and periodically, 
requested treatment records from these sources; thus, the 
Board finds that the RO provided the requisite assistance to 
the veteran in obtaining named VA treatment records.  The 
record reflects that the veteran has also cited several 
sources of treatment from private physicians, including Dr. 
Ward at the Miller Clinic, and "First Charlotte Physicians", 
Dr. Schultz and Dr. Mehta.  In a letter dated in November 
1998, Dr. Schultz referred to several of the veteran's 
disabilities, including "post traumatic stress syndrome", 
hypoglycemia, and a major depressive disorder.  In a letter 
dated in October 1998, Dr. Ward reported that a review of the 
veteran's office notes back to 1985 showed that his left 
elbow dislocation had never been addressed at the Miller 
Clinic.  Thus, it appears that treatment received by the 
veteran from these private physicians did not pertain to his 
left elbow.  The Board therefore finds that the RO made 
reasonable efforts to obtain all of the relevant records 
adequately identified by the veteran and, in fact, it appears 
that all such evidence identified by the veteran relative to 
his claim have been obtained and associated with the claims 
folder.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran in this case.  Thus, the Board finds 
that further development is not warranted. 

Consideration of 38 C.F.R. § 3.321(b)

The veteran contends that his service-connected left elbow 
disability has affected his ability to work, and the RO has 
therefore considered whether the veteran may be entitled to 
an extraschedular evaluation for his service-connected 
disability pursuant to 38 C.F.R. § 3.321(b).

The applicable regulation provides that ratings shall be 
based as far as practicable, upon the average impairment of 
earning capacity.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment, due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is that there must be a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board has therefore considered whether the veteran should 
be assigned an extraschedular (compensable) evaluation 
pursuant to 38 C.F.R. § 3.321(b), and finds that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level due 
to his service-connected left elbow disability.  First, the 
Board notes that although there may have been some 
interference with the veteran's employment due to his left 
elbow, there has been no showing of "marked interference" 
with his employment due to his service-connected disability.  
The veteran reported he worked in construction, and has 
contended that he is not able to use his left arm as good as 
he was able to use it previously.  He has reported that in 
the work he previously did, he could drive a hammer just as 
good with his left hand as his right hand, but now he could 
hardly hold a hammer to drive a nail.  Without more, there is 
no basis for the Board to conclude that there has been marked 
interference with the veteran's employment.  

Additionally, the record reflects that the veteran has other 
non-service-connected disabilities which have impacted his 
employability, including back surgery, hypoglycemia, and 
psychiatric problems.  Thus, the Board concludes that the 
evidence of record does not support a finding that there is 
"marked interference" with the veteran's employment due to 
his service-connected left elbow disability.

There is also no evidence, nor has the veteran alleged, that 
he has ever been hospitalized for treatment for his service-
connected left elbow disability.  Thus, based on a review of 
all of the evidence of record, the Board finds that there is 
no evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of left elbow dislocation is denied.


REMAND

As noted above, the VCAA has redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran has cited several 
sources of treatment pertaining to his left shoulder and his 
neck, including several VAMC's and private physicians.  
Although some records have been obtained from these treatment 
sources, on remand the RO should obtain current treatment 
records from the Salisbury VAMC and the Asheville VAMC, as 
well as complete treatment records from Dr. Ward and Miller 
Orthopedic Clinic, and First Charlotte Physicians, and Dr. 
Schultz and Dr. Mehta

The Board notes that the veteran has essentially contended 
that his cervical spine condition and his left shoulder 
condition resulted from the same incident in service where 
his left elbow was injured.  A private treatment record in 
October 1998 showed that the veteran was involved in a motor 
vehicle accident in 1988 and at that time complained of neck 
pain and pain radiating into the left arm with numbness.  An 
EMG conducted in December 1994 showed findings highly 
suggestive of left C5, C6, C7 cervical root involvement and 
mild involvement on the C8,T1 cervical root.  In a June 1995 
VA treatment record it was noted that the EMG/NCV changes 
were probably secondary to traction injury to the left upper 
extremity, the elbow dislocation, in 1974, since those 
symptoms had been present since then and had not changed.  
Thus, since it is unclear as to the probable etiology of the 
veteran's cervical spine condition and his left shoulder 
condition, the veteran should be scheduled for a VA 
examination to clarify this discrepancy.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his left shoulder condition and for his 
cervical spine condition since July 2000.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  This 
should specifically include current 
treatment records from the Salisbury VAMC 
and the Asheville VAMC, as well as 
complete treatment records from Dr. Ward 
and Miller Orthopedic Clinic, and First 
Charlotte Physicians, and Dr. Schultz and 
Dr. Mehta.

3.  Thereafter, the veteran should be 
afforded a VA examination to ascertain 
the nature and probable etiology of his 
left shoulder condition and his cervical 
spine condition.  The claims folder must 
be reviewed by the examiner prior to 
conducting the examination and the 
examiner should specifically note that 
the file has been reviewed.  The examiner 
should opine whether the veteran's left 
shoulder condition and/or his cervical 
spine condition are at least as likely as 
not related to the incident in service 
when the veteran suffered a left elbow 
dislocation, rather than to intervening 
causes, such as the motor vehicle 
accident in November 1988.  The complete 
rationale for any opinion(s) expressed 
should be provided.  

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



